Citation Nr: 1712155	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1967 to April 1971 in the United States Army, and was a member of the United States Army Reserves until December 1996.  He served in Vietnam from November 11, 1968 to November 13, 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015 and January 2016, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.

At his request, the Veteran was scheduled for a July 2015 Travel Board hearing; however, he later withdrew the hearing request.  See September 2014 and June 2015 statements describing the Veteran's desire to withdraw the hearing request.


FINDING OF FACT

Back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine, was not shown to have its onset during service; was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and is not shown to be related to his active service from October 1967 to April 1971, injury or disease during ACDUTRA, or an injury during INACDUTRA. 


CONCLUSION OF LAW

The criteria for service connection for a back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Veteran was sent a VCAA notice in January 2016 stating what evidence was required to substantiate his claim for service connection, and the responsibilities of both VA and the Veteran needed to develop his claim.  The letter fully addressed all notice requirement elements set by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has not identified any records that remain outstanding.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), VA and private treatment records, reports of VA examinations, and statements from the Veteran.

The evidence or the Board finds that VA complied with the duty to assist as VA aided the Veteran in obtaining a VA examination in November 2015.  The examiner reviewed the claims file and past medical history and made diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the November 2015 examination report contained the necessary findings and was adequate for the Board to make a fully informed determination.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, as stated in the Introduction, the claim was remanded in September 2015 and January 2016.  The Board remanded this matter in part to attempt to acquire any outstanding records from Dr. E.S.K.  As instructed by the Board in both remands, VA sent a letter to the Veteran requesting an authorization form to obtain these records and offered the opportunity for the Veteran to directly submit additional records from Dr. E.S.K to VA.  In November 2015, the Veteran returned the signed authorization form but left the medical provider information blank.  VA noted the medical record request was rejected for lack of provider information, but there was no evidence that the Veteran was informed his authorization was rejected.  Therefore, in January 2016, the Veteran was sent a Duty to Assist letter with instructions to compete and return the enclosed VA Form 21-4142, "Authorization to Disclose Information to the Department of Veterans Affairs (VA);" and VA Form 21-4142a, "General Release for Medical Provider Information to the Department of Veterans Affairs (VA)."  It was also suggested the Veteran obtain and send the records himself, if possible.  The Veteran did not fill the forms out, nor did he directly submit the outstanding records from Dr. E.S.K.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  As noted above, the Veteran had ample opportunity to respond to various VA notifications requesting medical evidence from Dr. E.S.K. beginning in September 2015.  As the Veteran did not do so, the Board concludes VA has complied with all information requests from the January 2016 remand order.

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For these reasons, the Board finds that VA's duties to notify and assist the Veteran according to VCAA's notification and assistance requirements have been satisfied.  

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106 (West 2014); 38 C.F.R. § 3.6 (a), (c), (d) (2016).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Factual Background

The Veteran seeks entitlement to service connection for a back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine.

An overview of the case shows that in an original application for VA disability compensation filed in December 2009, the Veteran claimed several disabilities were related to his military service, including a back disability.

STRs are silent on a spine disability.  In April 1982, a chest x-ray revealed the Veteran had scoliosis and hypertrophic degenerative changes in the mid and lower thoracic spine.  Medical records from a private physician, Dr. E.S.K., dated from April 2010 to March 2011 include results of a magnetic resonance image (MRI) in November 2010 showing lumbar spondylosis.  In March 2011, lumbar spinal stenosis, sacroilitis, myalgia, and myositis were diagnosed.  In January 2016, another private physician, Dr. E.H.S., diagnosed the Veteran with disc and facet degeneration at the L3-S1 level.

The Veteran was provided a VA examination in November 2015.  The examiner stated the Veteran's lumbar spine degenerative disease was not caused by or a result of active duty, ACDUTRA training, or injury during active or inactive duty.  The examiner addressed the 1982 chest x-ray, and stated that a chest x-ray was not accurate enough to determine spine disease; as the Veteran had not exhibited thoracic spine symptoms prior to 1982, a diagnosis of spine disease from the chest x-ray was "suspect."  The examiner stated that even if the Veteran did have degenerative changes to the thoracic spine, as the chest x-ray stated, it would be "highly unlikely" that the changes were related to his military service as he had been out of active duty for 11 years in 1982, and there was no evidence otherwise to suggest the Veteran's military service affected these changes.  The examiner addressed the Veteran's complaints of low back pain.  The Veteran told the examiner that his low back pain began during his service in Vietnam, but the examiner also noted that there was no documentation of low back problems during the Veteran's Vietnam service.  The examiner noted the first complaint of low back pain was not documented until years after Vietnam.  The examiner addressed the Veteran's 2010 MRI, and stated there was no clinical diagnosis of any thoracic spine condition.  He also stated the lumbosacral spine diagnosis from the 2010 MRI was very likely related to age (the Veteran was 66 years old at that time), and was not related in any way to the Veteran's military service or incidental thoracic spine findings noted on the 1982 chest x-ray.

In June 2010, the Veteran filed a Notice of Disagreement (NOD) because he felt the chest x-ray from 1982 was ignored and wished for a de novo review.

In a February 2012 substantive appeal, the Veteran requested that he be scheduled for a hearing before the Board sitting at the RO (a Travel Board hearing); and that VA decided his case incorrectly because VA was missing files from Dr. E.S.K.  He stated that he received injections in his spinalcord "at least three times around May 11, 2011."  The Veteran later withdrew his request for a hearing before the Board in September 2014 and, in June 2015, again reiterated his desire to withdraw his hearing request.


Analysis

The Board notes that the Veteran has been diagnosed with a disc and facet degeneration at the L3-S1 level.  Accordingly the requirements for Shedden element (1) have been met.  See 38 C.F.R. § 3.385.  

Turning to the second element, which is of in-service incurrence, the Veteran contends he incurred his back disability as a result of "constant vibrations" of a helicopter during his service, as he served as a helicopter pilot.  The Veteran's military personnel records indicate the Veteran was a successful helicopter pilot, with praise and recommendations from his commanding officers.  Thus, the Veteran has provided credible evidence identifying an in-service event.  The Board finds that the Veteran is competent to describe a helicopter constantly vibrating.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (indicating that a lay person is competent to testify as to symptoms he can observe with his senses).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service as a helicopter pilot.  For these reasons, the requirements for Shedden element (2) have been met.

The question before the Board is whether there is a nexus between the Veteran's military service and his back disability.  In order to establish service connection, a veteran must show a causal relationship during the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds that the weight of the competent and credible evidence is against a finding of service connection for the Veteran's back disability.  The Veteran's STRs show that he never complained or had observable recurrent back problems while in service.  In fact, he affirmatively denied such on: July 1967; December 1967; September 1968; March 1970; and December 1970.  Additionally, he had multiple opportunities to do so after service, including multiple clinical evaluations conducting during his Reserve service, dating as recently as May 1985.  Additionally, upon his separation examination in December 1970, the Veteran denied having back issues of any kind, which directly contradicts his current claims that his back problems started in service.  See Caluza at 511.
In November 2015, the VA examiner gave a medical diagnosis and opinion, not based solely on his in-person examination.  Rather, the examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including STRs, private treatment records, and VA treatment records as well as an acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.

In this regard, the Board finds the November 2015 VA examination and opinion as highly persuasive to the issue of nexus at hand.  The Board notes that the probative value of the medical opinion evidence is based on the medical examiner's personal examination of the patient, the examiner's knowledge and skill in analyzing data, and the examiner's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of the medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably there is no contrary medical opinion of record.

The Board also acknowledges the Veteran's assertions that he has suffered from a back disability since service.  The Veteran is competent to report such symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  See Caluza at 501-511.  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Id. at 506.  As mentioned above, the Veteran affirmatively denied having had recurrent back pain at separation and in Reports of Medical History (RMHX).  Moreover, subsequent RMHX throughout Reserve service denies back problems.  The Veteran affirmatively denied recurrent back pain in multiple service and Reserves RMHX in September 1968; March 1970; December 1970; April 1983; and May 1985.  Therefore there is a discrepancy to his current claims of an in-service occurrence.  This inconsistency undermines credibility.

There is no notation of any problems related to the Veteran's back disability until 1982, many years after his period of active service.  Additionally, as the VA examiner noted in November 2015, the 1982 chest x-ray was not accurate enough to provide a diagnosis that the Veteran suffered from spine disease.  Upon separating from service, the Veteran was not diagnosed with nor complained of a back disability.  During service, both on active duty and in the Army Reserves, the Veteran did not complain of a back disability, as late as May 1985.  Therefore, continuity of symptomatology and service has not been established by credible evidence. 

The evidence does not demonstrate chronic symptoms of a back disability manifested to a compensable (i.e. at least 10 percent) degree within one year of service separation.  The first credible indication of a back disability was in May 1982, which was 11 years after the Veteran served on active duty.  As noted above, in a May 1985 RMHX, the Veteran had an opportunity to discuss recurrent back pain, and he did not do so.  Therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.307 is not warranted.

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Washington at 368.  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine etiology of a complex disability, such as this back disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau at 1372.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiner who provided sound reasons and bases for the opinions that the Veteran's back disability is not related to his military service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's back disability is a result of service.  While the Veteran asserts that his current back disability is related to service, the probative evidence is against the claim.  Specifically, the VA examiner, who examined the Veteran and reviewed his claims file, considered and addressed this contention, and concluded that the Veteran's back disability is not a result of service.  The examiner complied with all remand directives and identified and addressed the Veteran's back disability since service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's back disability is related to his military service.

In light of the Veteran's Reserve service, the Board has also considered whether his current disability is related to a period of ACDUTRA or INACDUTRA.  In November 2015, the examiner specifically addressed the issue, finding that the spine disease diagnosis is "not caused by or a result of active duty, ACDUTRA training, or injury during active or inactive duty."  The examiner explained "although he had periods of training, there was no evidence of injuries to suggest military service had anything to do with the [degenerative joint disease]."  Moreover, the examiner expressly noted the finding in 1982 of scoliosis and [degenerative joint disease] of the thoracic spine to be suspect.  The evidence does not demonstrate that the Veteran was on ACDUTRA or INACDUTRA at the time of the April 1982 chest x-ray.  Rather, his Military Personnel Record indicates that he was on ACDUTRA from August 9 to 27, 1982, at which time he made no mention of any back problems.  Therefore, nexus to an injury or disease in ACDUTRA; or an injury during INACDUTRA, has not been established.

Accordingly, service connection is not warranted for a back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine, is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


